DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments filed on 02/23/2022 have been accepted and entered. All objections to the set forth in the previous office action mailed on 11/26/2021 have been overcome.
Response to Arguments
Applicant’s arguments, see pages 13-15, filed 02/23/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of 11/26/2021 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art of record is Iwamura et al. (US 20190257551 A1) hereinafter referred to as Iwamura. Iwamura teaches of a boiler (Fig. 12, heat generation system 70) comprising:
a heat generation body (Fig. 12, reactant 7);
a container (fig. 12, container 6) configured such that the heat generation body is provided inside (reactant 7 is inside container 6) and configured to be chargeable during a charging process with hydrogen-based gas with higher specific heat than that of air (¶ [0034], hydrogen-based gas);
a circulation path (Fig. 12, circulation passage 40) located in an inside of the container (circulation path passage is partly within container 6), for providing a path for gas circulation (¶ [0043]):
a device including a vacuum pump (Fig. 12,dry pump 35; ¶ [0034]) configured to perform gas discharging from the circulation path during the charging process; and
a controller (Fig. 12, control device 77).

a. before safely operating a normal operation of the boiler, supplying a predetermined purge 
gas into the circulation path until a first predetermined condition is reached;
b. after reaching the first predetermined condition of the purge gas in the circulation path, 
supplying a predetermined hydrogen-based gas during a charge process into the circulation path while discharging the purge gas during a discharge process at the same time;
c. during the task b, monitoring in the circulation path a predetermined combination of a 
circulation amount and a concentration of a mixture of the hydrogen-based gas and the purge gas during the charge process and the discharge process to provide monitored values; and
d. upon reaching a second predetermined condition based upon the monitored values, stopping the charge process and the discharge process while starting to heat the boiler for the normal operation of the boiler.
No prior art of record teaches each of the steps to the above tasks in the particular order claimed. Art with individual steps of the task can be seen in some hydrogen fuel cell devices, however within the field of art of a boiler as presently claimed no prior art of record teaches a purging process in the particular order claimed above for a boiler. As a result, claim 1 is allowable and claims 3-4 and 6-7 are allowable based upon their dependency to claim 1. 
Regarding claims 8-9, claims 8 and 9 both claim the method of the tasks the controller performs in claim 1 and as a result are considered allowable claims over the prior art of record for the reasons stated above. 
Claim 9 further claims in steps b and d a “predetermined safe temperature”. This safe temperature would be able to be determined by a person of ordinary skill in the art given the application of this method to the specifications of their particular boiler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762